DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 13, line 30, “the robots 3 and 5” should be replaced by --the first robot 3 and the second robot 5--.
Page 13, line 32, “it” should be replaced by --the base unit 9--.
Page 14, line 1, --first-- should be inserted before “robot 3”.
Page 14, line 1, --first-- should be inserted before “robot 3”.
Page 14, line 2, --first-- should be inserted before “robot 3”.
Page 14, line 6, --first-- should be inserted before “robot 3”.
Page 14, line 10, --first-- should be inserted before “robot 3”.
Page 14, line 11, --first-- should be inserted before “robot 3”.
Page 14, line 23, --23-- should be inserted after “the radioactive isotopes working container”.
Page 14, line 24, “these” before “generate” should be replaced by --the radioactive isotopes--.
Page 14, line 32, --second-- should be inserted before “robot 5”.
Page 14, line 33, --second-- should be inserted before “robot 5”.
Page 14, line 34, --second-- should be inserted before “robot 5”.
Page 15, line 2, --second-- should be inserted before “robot 5”.
Page 15, line 2, --second-- should be inserted before “robot 5”.
Page 15, lines 2-3, --second-- should be inserted before “robot 5”.
Page 15, line 3, --second-- should be inserted before “robot 5”.
Page 15, line 4, --second-- should be inserted before “robot 5”.
Page 15, line 7, “the robots 3 and 5” should be replaced by --the first robot 3 and the second robot 5--.
Page 15, line 8, “the robots 3 and 5” should be replaced by --the first robot 3 and the second robot 5--.
Page 15, line 13, --1-- should be inserted after “a measurement system”.
Page 15, line 13, --1-- should be inserted after “the measurement system”.
Page 15, line 20, --25-- should be inserted after “a beam of electromagnetic radiation”.
Page 15, line 20, --19-- should be inserted after “a radiation source”.
Page 15, line 28, --radiation-- should be inserted before “detector 31”.
Page 15, line 30, --31-- should be inserted after “the radiation detector”.
Page 15, line 33, --19-- should be inserted after “the radiation source”.
Page 16, line 9, --19-- should be inserted after “the radiation source”.
Page 16, line 19, --D2-- should be inserted after “second axis of rotation”.
Page 16, line 20, --D1-- should be inserted after “the first axis of rotation”.
Page 16, line 22, “the first and/or second axis of rotation” should be replaced by --the first axis of rotation D1 and/or the second axis of rotation D2--.
Page 17, line 22, --35-- should be inserted after “the object region”.
Page 17, line 33, --19-- should be inserted after “the radiation source”.
Page 18, line 14, --27-- should be inserted after “the central ray”.
Page 18, line 24, --second-- should be inserted before “robot 5”.
Page 18, line 25, --second-- should be inserted before “robot 5”.
Page 19, line 7, --100-- should be inserted after “a measurement system”.
Page 19, line 22, --107-- should be inserted after “the first cantilever beam”.
Page 19, line 23, --D2-- should be inserted after “the second axis of rotation”.
Page 20, line 1, --100-- should be inserted after “the measurement system”.
Page 20, line 25, --21-- should be inserted after “high-voltage cable”.
Page 22, line 33, --121-- should be inserted after “robot”.
Page 22, lines 33-34, --119-- should be inserted after “the frame”.
Appropriate correction is required.
Amendments to the specification were submitted on 24 November 2020.

Claim Objections


Claim 4 is objected to because of the following informalities: 
Claim 4 should be amended as follows:
4. (Currently Amended) The method according to claim 1, further comprising at least one of the following:
rotating the radiation source about the first axis of rotation and rotating the radiation source about the second axis of rotation 
rotating the radiation source about the first axis of rotation with an angular velocity and rotating .
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Currently Amended) The method according to claim 1, wherein are provided by an apparatus comprising elements; and wherein the method further comprises:
controlling the elements of the apparatus so that the acute angle between the first axis of rotation and the second axis of rotation is not adjustable to less than 10°.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Currently Amended) The method according to claim 1, further comprising: 
varying [[the]] a distance between the radiation source and the first axis of rotation during the rotating the radiation source about the first axis of rotation.
Appropriate correction is required.
Claims 7-11 are objected to because of the following informalities: 

7. (Currently Amended) The method according to claim 1, further comprising: 
rotating the radiation detector about a third axis of rotation, wherein the radiation detector is disposed eccentrically to the third axis of rotation.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Currently Amended) The method according to claim 7, wherein the rotating the radiation source about the first axis of rotation and the rotating the radiation detector about the third axis of rotation are performed in at least one of: 7 of 20 IWASHNGTON\000151252\0007\574305.vl-11/23/20App. No. 16/348,072Attorney Docket No. 030290-002710US 
a same direction of rotation, and
phase-shifted about 180° + , where -10° ≤  ≤ 10°, to each other, and with [[the]] a same angular velocity.
Appropriate correction is required.
Claims 12 and 14-31 are objected to because of the following informalities: 
12. (Currently Amended) A measurement system comprising: 
a radiation detector configured to detect electromagnetic radiation; 
a radiation source oriented towards the radiation detector, wherein the radiation source is configured to generate a beam of electromagnetic radiation and to emit the beam of electromagnetic radiation along a central ray of the beam of electromagnetic radiation; 
a first movement apparatus configured to move the radiation source relative to an object region; 

wherein the first cantilever beam is rotatable relative to the first base element about a first axis of rotation; 
wherein the radiation source is rotatable relative to the first cantilever beam about a second axis of rotation; 
wherein the first axis of rotation and the second axis of rotation 
wherein the acute angle between the first axis of rotation and the second axis of rotation is not adjustable to more than 80°.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
Claim 16 should be amended as follows:
16. (Currently Amended) The measurement system according to claim 12, wherein 
the radiation source is disposed eccentrically to the first axis of rotation, [[and]] or
the second axis of rotation and the central ray are oriented essentially parallel to each other.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities: 
Claim 18 should be amended as follows:
18. (Currently Amended) The measurement system according to claim 17, further comprising: 

a controller configured to control the first actuator and the second actuator so that the first cantilever beam and the radiation source are rotated about the first axis of rotation and the second axis of rotation, respectively, in at least one of: 
a same direction of rotation, and 
with [[the]] a same angular velocity.
Appropriate correction is required.
Claim 21 is objected to because of the following informalities: 
Claim 21 should be amended as follows:
21. (Currently Amended) The measurement system according to claim 20, wherein 
the radiation detector is fixedly mounted to the second cantilever beam, [[and]] 
the radiation detector is disposed eccentrically to the third axis of rotation, [[and]]10 of 20 orIWASHNGTON\000151252\0007\574305.vl-11/23/20App. No. 16/348,072Attorney Docket No. 030290-002710US 
a distance between the third axis of rotation and the center of a detection area of the radiation detector .
Appropriate correction is required.
Claim 22 is objected to because of the following informalities: 
Claim 22 should be amended as follows:
22. (Currently Amended) The measurement system according to claim 20, wherein 
or 
a ratio of [[the]] a length of the first cantilever beam to [[the]] a length of the second cantilever beam is at least 1/20, at most 20/1, or both.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities: 
Claim 24 should be amended as follows:
24. (Currently Amended) The measurement system according to claim 20, further comprising: 
a first actuator configured to rotate the first cantilever beam about the third axis of rotation; and 
a third actuator configured to rotate the second cantilever beam about the third axis of rotation; 11 of 20 IWASHNGTON\000151252\0007\574305.vl-11/23/20App. No. 16/348,072Attorney Docket No. 030290-002710US 
wherein the measurement system is further configured to control the third actuator so that the first cantilever beam and the second cantilever beam are rotated about the first axis of rotation and the third axis of rotation, respectively, in at least one of: 
the same directions of rotation,
phase-shifted about 180° + , where -10° ≤  ≤ 10°, to each other, and
with a same angular velocity.
Appropriate correction is required.
Claim 30 is objected to because of the following informalities: 
Claim 30 should be amended as follows:
is at least one of .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11, 18, and 22-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites a limitation “the rotation” in lines 3, 6, and 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  The limitation “the rotation” does not refer to any method step recited in claim 1.
Claim 4 recites a limitation “the angular velocity” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites a limitation “an apparatus comprising elements providing the first axis of rotation and the second axis of rotation” in lines 2-3, which renders the claim indefinite.  It is unclear whether or not the apparatus refers to a measurement system recited in claim 1.  If the 
Claim 6 recites a limitation “the distance” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 11 recites a limitation “the same angular velocity” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 18 recites a limitation “the same angular velocity” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 22 recites a limitation “the length” in lines 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 23 recites a limitation “a detection area of the radiation detector and the third axis of rotation enclose an angle amounting to between 10° and 90°” in lines 1-3, which renders the claim indefinite.  It is unclear how a detection area, which is a flat surface, and the third axis of rotation enclose an angle.
Claim 24 recites a limitation “the measurement system” in line 7, which renders the claim indefinite.  When reading the preamble in the context of the entire claim, the recitation “the measurement system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Allowable Subject Matter
















Claims 1 and 3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1, 3, and 7-10, Betz et al. (U. S. Patent No. 6,435,715 B1) disclosed a method for operating a measurement system, the method comprising:
generating a beam of electromagnetic radiation directed along a central ray (ZS) using a radiation source (1); and 
moving the radiation source relative to an object region (P) so that the central ray is directed onto a radiation detector (2) during the movement (column 3, lines 13-31); 
wherein the moving the radiation source relative to the object region comprises: 
rotating the radiation source about a first axis of rotation (B), wherein the radiation source is disposed eccentrically to the first axis of rotation; and 
rotating the radiation source about a second axis of rotation (D), wherein the first axis of rotation and the second axis of rotation together enclose an acute angle amounting to at most 80° (elements 9, 10, and 11 are adjustable to produce an acute angle up to 80°).
However, the prior art failed to disclose or fairly suggested that the method further comprises:


With respect to claims 12, 14-17, 19-21, and 25-31, Betz et al. (U. S. Patent No. 6,435,715 B1) disclosed a measurement system comprising: 
a radiation detector (2) configured to detect electromagnetic radiation; 
a radiation source (1) oriented towards the radiation detector, wherein the radiation source is configured to generate a beam of electromagnetic radiation and to emit the beam of electromagnetic radiation along a central ray (ZS) of the beam of electromagnetic radiation; and 
a first movement apparatus (3) configured to move the radiation source relative to an object region; 
wherein the first movement apparatus comprises a first base element (5) and a first cantilever beam (6)  bearing-mounted to the first base element, wherein the first 5 of 12Appl. No. To Be AssignedAttorney Docket No. 030290-002710US cantilever beam is rotatable relative to the first base element about a first axis of rotation (B); 
wherein the radiation source is rotatable relative to the first cantilever beam about a second axis of rotation (D); and 
wherein the first axis of rotation and the second axis of rotation enclose an acute angle amounting to at most 80° (elements 9, 10, and 11 are adjustable to produce an acute angle ≤ 80°) (column 2, lines 32-51).
However, the prior art failed to disclose or fairly suggested that the measurement system comprises:

wherein the first movement apparatus comprises a first base element and a first cantilever beam bearing-mounted to the first base element, wherein the first 5 of 12Appl. No. To Be AssignedAttorney Docket No. 030290-002710US cantilever beam is rotatable relative to the first base element about a first axis of rotation;
wherein the radiation source is rotatable relative to the first cantilever beam about a second axis of rotation; 
wherein the first axis of rotation and the second axis of rotation enclose an acute angle amounting to at most 80°; and
wherein the acute angle between the first axis of rotation and the second axis of rotation is not adjustable to more than 80°.

Response to Amendment


Applicant’s amendments filed 24 November 2020 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claims 1 and 3-11 have been fully considered.  The objections of claims 1 and 3-11 have been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claim 23 have been fully considered.  The objections of claim 23 have been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claim 25 have been fully considered.  The objection of claim 25 has been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claim 29 have been fully considered.  The objection of claim 29 has been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claims 1, 3-11, and 15 have been fully considered.  The rejection of claims 1, 3-11, and 15 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 24 November 2020 with respect to claims 1, 3, 5-10, 12, 14-25, 28, 29, and 31 have been fully considered.  The rejection of claims 1, 3, 5-10, 12, 14-25, 28, 29, and 31 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Betz et al. (U. S. Patent No. 6,435,715 B1) has been withdrawn.

Response to Arguments










Applicant’s arguments filed 24 November 2020 have been fully considered but they are not persuasive.
With respect to objection of the specification, applicant argued that the Office action identified no statutory or regulatory requirement with which the specification does not comply.  This argument is not persuasive.  The objections to the specification can be made to point out minor informalities such as spelling errors, inconsistent terminology (see the requirement of 37 
With respect to objections of claims, applicant argued that the Office action identified no statutory or regulatory basis for proposed amendments.  This argument is not persuasive.  The objections of the claims can be made to point out minor informalities such as spelling errors, inconsistent terminology (see the requirement of 37 CFR 1.71(a) for “full, clear, concise, and exact terms”), etc., which should be corrected.  Therefore, the objections of the claims are maintained.

Applicant’s arguments filed 24 November 2020 with respect to claim 28 have been fully considered and are persuasive.  The rejection of claim 28 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn. 

Applicant’s arguments filed 24 November 2020 with respect to claim 28 have been fully considered and are persuasive.  The rejection of claim 28 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Onobori et al. (U. S. Patent No. 10,856,821 B2) disclosed a radiation-irradiation device including a cradle that supports an edge portion of a radiation detector.
Sanbuichi et al. (U. S. Patent No. 10,772,587 B2) disclosed a radiation irradiation device.
Nozawa et al. (U. S. Patent No. 10,765,388 B2) disclosed a radiation-irradiation device comprising a first arm, a second arm, and a main body surface regulating a rotational movement of the second arm.
Nabeta et al. (U. S. Patent No. 10,674,977 B2) disclosed a radiographic imaging apparatus.
Mikami et al. (U. S. Patent No. 10,667,772 B2) disclosed a radiation-irradiation device.
Tanaka et al. (U. S. Patent No. 10,561,384 B2) disclosed an X-ray imaging system.
Onobori et al. (U. S. Patent No. 10,136,866 B2) disclosed a radiation irradiation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884